NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 09a0168n.06
                             Filed: February 27, 2009

                                             No. 07-1993

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT


MICHAEL E. TINDALL,                                        )
                                                           )       ON APPEAL FROM THE
          Plaintiff-Appellant,                             )       UNITED STATES DISTRICT
                                                           )       COURT FOR THE EASTERN
v.                                                         )       DISTRICT OF MICHIGAN
                                                           )
PLACER SIERRA BANK and BANK OF LODI,                       )           MEMORANDUM
                                                           )             OPINION
          Garnishee Defendants-Appellees.                  )



          BEFORE:        KEITH, COLE, and McKEAGUE, Circuit Judges.

          PER CURIAM. This is an appeal from an order setting aside a default entered against

garnishee defendants and dismissing plaintiff’s writ of garnishment. For the reasons that follow, we

affirm.

          In October 2005, plaintiff Michael E. Tindall, a Michigan attorney, acting pro se, obtained

a default judgment in the United States District Court for the Eastern District of Michigan against

three California citizens who Tindall alleged had perpetrated a fraud in selling a motor vehicle to

him. Although the agreed purchase price of the car, a 1973 Ford Mustang, was $10,300, Tindall

erroneously represented to the Court Clerk that his claims were for a sum certain and obtained a

Clerk-entered default judgment for $296,865. Executing on the judgment in November 2005,

Tindall caused the District Court for the Eastern District of Michigan to issue a writ of garnishment
No. 07-1993
Tindall v. Placer Sierra Bank

to Bank of Lodi, a division of Placer Sierra Bank, in California. At that time, one of the defendant

car sellers had a checking account with the Bank of Lodi.

       The district court ultimately held that the writ was properly served on the Bank of Lodi at the

earliest, if at all, on November 28, 2005, triggering a 14-day opportunity for the Bank to file its

required disclosure statement. However, Tindall, believing and representing to the Court Clerk that

service had been effected earlier by mailing, obtained entry of default against the Bank on November

29, 2005, well before expiration of the Bank’s 14-day response period. Tindall subsequently moved

for entry of default judgment against the Bank and the Bank moved to set aside the default for lack

of personal jurisdiction. Following a hearing on June 22, 2006, the district court granted the Bank’s

motion to set aside the default, finding the default had been entered prematurely. Further, because

the court had in the meantime vacated the underlying default judgment on which the writ of

garnishment was based, the court dismissed the writ.1 Tindall’s motion for reconsideration of these

rulings was denied in an opinion and order dated December 1, 2006.

       On appeal, Tindall challenges the procedure employed by the district court in setting aside

the default and insists that the Bank’s liability, established when default entered, was not altered by

the subsequent order vacating the underlying judgment. Having duly considered Tindall’s appellate

arguments, we find them to be meritless. His claims of error are based on arguments that were fairly

and adequately addressed in the district court’s December 1, 2006 opinion denying his motion for


       1
         After vacating the underlying default judgment, the district court conducted an evidentiary
hearing to determine Tindall’s actual damages. On July 16, 2007, the court awarded Tindall $12,160
in damages, $3,100 in costs, and $7,800 in attorney fees, a judgment we have affirmed (with the
exception of the attorney fees award) in the consolidated appeals, Tindall v. One 1973 Ford
Mustang, et al., Nos. 07-1885, 07-1946.
                                                 -2-
No. 07-1993
Tindall v. Placer Sierra Bank

reconsideration. Finding that a further opinion reiterating the district court’s reasoning would be

unnecessarily duplicative, we AFFIRM on the basis of the district court’s opinion.




                                               -3-